Citation Nr: 0708234	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include adjustment disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1976 to December 
1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence does not show that the 
veteran's currently diagnosed PTSD to include adjustment 
disorder is related to her military service, to include the 
veteran's claimed in-service stressor of sexual assault.  
Additionally, the veteran's claimed in-service stressor event 
of personal assault has not been corroborated by credible 
supporting evidence.  


CONCLUSION OF LAW

PTSD, to include adjustment disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in September 2002, the RO apprised 
the veteran of the information and evidence necessary to 
substantiate her claim, which information and evidence that 
she was to provide, and which information and evidence that 
VA will attempt to obtain on her behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO also described the type of 
evidence that would support the veteran's claim for PTSD and 
asked her to send the information describing additional 
evidence or the evidence itself to the RO within 30 days from 
the date of the letter.  38 C.F.R. § 3.159 (b)(1) (2006).  
The RO further advised the veteran that VA may be able to pay 
her from the date that her claim was received if the 
requested information or evidence was received within one 
year from the date of the letter and VA decided that she was 
entitled to benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).    

The Board notes that the September 2002 VCAA notice letter 
did not address the element of degree of disability and the 
veteran was not so advised prior to the initial unfavorable 
adjudication of her claim.  Nonetheless, such notice defect 
constitutes harmless error in this case as the veteran's 
claim is being denied and, consequently, no disability rating 
will be assigned.  The Board additionally observes that the 
RO sent correspondence to the veteran in March 2006 that 
addressed the assignment of disability ratings.  

The Board further notes that the RO provided the veteran with 
a copy of the August 2003 rating decision, the October 2004 
Statement of the Case (SOC), and the November 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The RO also sent a follow-up duty to assist letter in 
February 2006.  In the January 2007 VA Form 646, the 
veteran's representative indicated that the veteran had no 
additional argument to submit in support of her claim and 
wanted to rest her appeal on the evidence already of record.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service personnel records.  The RO also requested a 
search of clinical records from the Ft. Leonard Army Hospital 
from 1977 to 1978 regarding treatment for sexual trauma; 
however, no records were located.  The Board further observes 
that the veteran's service medical records, VA treatment 
records from October 2001 to March 2003, private medical 
records and correspondence from December 1989 to January 
2003, and a May 2006 statement from the veteran's supervisor 
are of record.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

The Board notes that no psychiatric examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which neither contains evidence sufficient to corroborate the 
veteran's account of an in-service stressor nor competent 
medical evidence showing a nexus between service and PTSD, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2006); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.


III. 	Analysis 

The veteran essentially contends that she currently has PTSD 
because she was sexually harassed and assaulted by her 
superior while serving as a dental assistant in the military 
service.  She additionally asserts that she was transferred 
to a base in Alaska as punishment for reporting the incident 
at the time.

The competent medical evidence of record confirms that the 
veteran has a current diagnosis of PTSD.  In January 2003 
correspondence, for example, a private psychiatrist (M.P., 
M.D.) wrote that he had evaluated the veteran and diagnosed 
her with PTSD.  A private licensed social worker (J.P., LCSW) 
also noted that she treated the veteran for PTSD in other 
correspondence dated in January 2003.  It is further observed 
that another private licensed social worker (R.S-W, LCSW) had 
previously written in August 2002 correspondence that the 
veteran expressed symptoms consistent with PTSD.  Moreover, 
the veteran's VA treatment records include findings of PTSD 
and adjustment reaction.  

Nevertheless, the evidence of record does not sufficiently 
corroborate the veteran's account of an in-service personal 
assault.  The veteran has reported that her leg was injured 
when her superior pushed her into a set of cabinets while 
attempting to sexually assault her in service; however, the 
service medical records contain no references to any injuries 
related to an assault.  The veteran has also written that she 
received treatment at the Ft. Leonard Army Hospital for 
sexual trauma between 1977 and 1978, but a search for such 
records yielded no results.  Furthermore, the veteran's 
service personnel records show a transfer to Fort Richardson 
in Alaska during service; however, they include no mention of 
an accusation or investigation of harassment or an assault.  
Moreover, the veteran's service medical records are negative 
for any complaints or findings of a psychiatric disorder or 
the occurrence of an assault during service.  

There is additionally no competent medical opinion of record 
that links the veteran's current PTSD to her claimed in-
service stressor.  Rather, medical examiners typically 
suggest that the veteran's PTSD is related to incidents of 
harassment and sexual assault in her workplace that have 
occurred after service.  Although the August 2002 private 
social worker noted that the veteran reported that the 
behavior at the VA was "just like the Army," no specific 
reference was made to an in-service sexual assault at that 
time.  Indeed, the August 2002 private social worker found 
symptoms consistent with PTSD after the veteran reported a 
history of sexual abuse and harassment by a supervisor at the 
VA Medical Center where she worked.  Similarly, the January 
2003 private social worker wrote that the veteran identified 
the demands of a previous supervisor at the VA as the source 
of her abuse and explained that the lengthy investigation 
into the matter by VA was a contributing factor for symptoms 
associated with her PTSD diagnosis; the veteran made no 
mention of an in-service sexual assault at that time.  
Additionally, the January 2003 private psychiatrist 
specifically wrote that the veteran was diagnosed with PTSD 
following the trauma and stress she went through in her 
workplace; he made no reference to an assault during military 
service.  Furthermore, no medical examiner has suggested a 
link between the veteran's service and a diagnosis of 
adjustment reaction.  While the Board observes that the 
veteran's supervisor (J.J.W.) indicated in a May 2006 
statement that the veteran had experienced sexual harassment 
on duty and that her PTSD was, in part, due to in-service 
sexual trauma and the veteran has asserted in numerous 
statements that there is a relationship between her PTSD and 
an in-service personal assault, both lack the requisite level 
of medical expertise to render a competent medical opinion 
regarding the cause of the veteran's PTSD and, consequently, 
their opinions can be afforded no probative value.    

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim and an award of service connection for PTSD, to include 
adjustment reaction, is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include adjustment disorder, is denied. 
 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


